Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 4/21/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Readable claims 1-2, 6-11, 17-18, 21-25 and new claims 31-36 on the elected species have been examined on the merits.  (Claims 12-16 and 26-29 remains are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-11, 17-18, 21-25 and 31-36 are rejected under 35 U.S.C. 101 (and  with evidenced provided by Lopez et al. (“Human milk fat globules: Polar lipid composition and in situ structural investigations revealing the heterogeneous distribution of proteins and the lateral segregation of sphingomyelin in the biological membrane”, 
Claims 1-2, 6-11, 17-18, 21-25 and 31-36 are drawn to a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid or hemp oil or cannabis oil and/or oils or fat-soluble vitamins and natural water) in combination with animal milk fat globules (i.e. please that animal fat globules are natural because as evidenced by Lopez, on page 31 under Results and Discussion, “lipids are present in human milk in the form of spherical droplets with polydisperse sizes (Fig. 1). These droplets correspond to the supramolecular assemblies called the human milk fat globules (human MFG) which are secreted by the epithelial cells of the mother to vehicle the triacylglycerols and other bioactive molecules (fat-soluble vitamins, phospholipids, sphingolipids, cholesterol, MFGM proteins) in the gastrointestinal tract of the newborn. Triacylglycerols, that represent about 98% of human milk lipids, have been labelled using Nile Red as hydrophobic lipid soluble fluorescent probe (Fig. 1B).”)  (i.e. all the claimed active ingredients are naturally-occurring ingredients). The 
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Response to Arguments
Applicant’s arguments presented on 04/21/2021 been carefully considered but are not deemed persuasive. 
	Applicant argues that the claimed compositions are not naturally occurring and require the manipulation of a high milk-fat-globule-content component and a lipophilic substance, to result in a composition comprising droplets of the lipophilic substance encompassed by the milk fat globules.  Emulsification, sonication, and centrifugation, for example, can be used to incorporate the lipophilic substance into the milk fat globules.  The content of milk fat globules is at least 10% in the milk-fat-globule-containing component, that is, in component (b).  Such a concentration is 250% more, by weight, than the milk fat globule content of 4% whole milk.  Moreover at the concentration 
	Examiner, however, disagrees with the above arguments because Examiner still maintains Milk fat globules (MFG) are a natural component of milk whose core is known to be lipophilic and have been studied intensively since the 1970s. Fat-soluble is the same as lipophilic. So, arguably, milk is already a soluble form of a lipophilic substance comprising a) a lipophilic substance {Please Note see paragraph above discussing MFG as a vehicle for trigacylglycerols and other fat-soluble compounds such as evidenced by Lopez, on page 31 under Results and Discussion, “lipids are present in human milk in the form of spherical droplets with polydisperse sizes (Fig. 1). These droplets correspond to the supramolecular assemblies called the human milk fat globules (human MFG) which are secreted by the epithelial cells of the mother to vehicle the triacylglycerols and other bioactive molecules (fat-soluble vitamins, phospholipids, sphingolipids, cholesterol, MFGM proteins) in the gastrointestinal tract of the newborn. Triacylglycerols, that represent about 98% of human milk lipids, have been labelled using Nile Red as hydrophobic lipid soluble fluorescent probe (Fig. 1B).”} and b) milk fat which has been mixed to form a soluble form of the lipophliiic substance which is encompassed by MFG. {Also, Please Note that it appears to Examiner that Applicant’s claims only address the “soluble form of a lipophilic substance”. Applicant doesn’t indicate which type of solubility, fat-soluble or water-soluble.} 
Moreover, Examiner disagrees with the above arguments because Examiner still maintains that since the claims are drawn to a composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid or hemp oil Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products (see e.g. such as evidenced by Lopez, on page 31 under Results and Discussion that there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products).  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)). Moreover, Examiner also concludes that the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practice application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. steps 2A2 and 2B). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 17-18, 21-25 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Reillo et al. (US 20170020945) in view of Bezelgues et al. (“Short communication; Milk fat globule membrane as a potential delivery system for liposoluble nutrients”, Journal of Diary Science Vol. 92 No. 6, 2009, pages 2524-2528) and Lipophilic Microconstiutents of Milk (see website article (Abstract), http://link.springer.com/chapter/10.1007/978-0-387-74087-4_3, pages 1-21, copyright information 2008) with evidenced provided by Lopez et al. (“Human milk fat globules: Polar lipid composition and in situ structural investigations revealing the heterogeneous distribution of proteins and the lateral segregation of sphingomyelin in the biological membrane”, Colloids and Surfaces B: Biointerfaces 83 (2011) 29-41)
A composition (a soluble form (as an emulsion) of a mixture) comprising a lipophilic substance (i.e. cannabinoid or hemp oil or cannabis oil and/or oils or fat-soluble vitamins and natural water) in combination with animal milk fat globules within various amount/ranges is claimed. 
Reillo teaches a composition (a soluble form (as an emulsion) of a mixture) for the intended purpose of having bioavailability enhancing properties for a medicinal purposes in a subject comprises or may comprise (often within various preferred embodiments) a lipophilic substance (i.e. cannabinoid and/or vitamins), in combination of a bioavailability enhancing agent for delivery of the claimed lipophilic substance to be administered to a subject for medicinal purposes (see entire document including e.g.- title, abstract and claims).  Reillo, however, does not teach the claimed bioavailability enhancing agent such as the claimed animal milk fat globules within its composition to be administered for the intended purpose of having bioavailability enhancing properties for a medicinal purposes in a subject.
	Bezelgues beneficially teaches a composition (a soluble form (as an emulsion) of a mixture) for the intended purpose of having bioavailability enhancing properties for a medicinal purposes in a subject comprises or may comprise (often within various preferred embodiments) a lipophilic substance such as vitamins and/or lipids (oils), in combination of a bioavailability enhancing agent of the claimed animal milk fat globules for delivery of the claimed lipophilic substances to be administered to a subject for medicinal purposes (see entire document including e.g.- pages 2524-2528, especially on pages 2524 in paragraph that states in previous study  on vitamin D3 etc).
	Lipophilic Microconstituents of Milk beneficially teaches a composition (a soluble form (as an emulsion) of a mixture) for the intended purpose of having bioavailability enhancing properties for a medicinal purposes in a subject comprises or may comprise (often within various preferred embodiments) a lipophilic substance such as vitamins and/or lipids (oils), in combination of a bioavailability enhancing agent of the claimed animal milk fat globules for delivery of the claimed lipophilic substances to be administered to a subject for medicinal purposes [Please Note that the cited references abstract states that in fact, the fat component of milk is effective delivery system for highly lipophilic microconstituents] (see entire document including e.g.-pages 1-21, see abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition (a soluble form (as an emulsion) of a mixture) for the intended purpose of having bioavailability enhancing properties for a medicinal purposes in a subject comprises or may comprise (often within various preferred embodiments) a lipophilic substance such as a cannabinoid or hemp oil or cannabis oil and/or oils or fat-soluble vitamins and natural water, in combination of a bioavailability enhancing agent of the claimed animal milk fat globules for delivery of the claimed lipophilic substances to be administered to a subject -for their well-known individual activities/medicinal purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above) - and for the following reasons. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of having bioavailability enhancing properties for a medicinal purposes in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  The adjustment of particular conventional working conditions (e.g. determining effective amount/ranges/ratios within the claimed composition and the substitution of one effective form for another and obtaining the claimed soluble form composition when the combination of the same claimed active ingredients are mixed together to obtain the soluble form of the lipophilic substances, also e.g. please see with evidenced provided by Lopez et al.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
          Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).
Please note that the patentability of a product does not depend upon the method of production (i.e., the method of obtaining the extract/product in a particular manner as claimed in claims 2, 7-10, 18 and 22).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

Response to Arguments
Applicant's arguments of the 35 USC 103 presented within the 21 April 2021 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above (a new ground of rejection necessitated by the amendment of independent claim 17 and its dependent claims).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        

/MICHAEL BARKER/Primary Examiner, Art Unit 1655